Case 19-14607-JKO   Doc 20     Filed 05/17/19   Page 1 of 26




                /s/ Barry E. Mukamal
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 2 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 3 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 4 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 5 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 6 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 7 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 8 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 9 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 10 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 11 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 12 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 13 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 14 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 15 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 16 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 17 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 18 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 19 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 20 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 21 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 22 of 26
          Case 19-14607-JKO          Doc 20    Filed 05/17/19   Page 23 of 26




           May 17, 2019



/s/ Barry E. Mukamal                                       Barry E. Mukamal, as Chapter 11 Trustee
                          Chapter 11 Trustee
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 24 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 25 of 26
Case 19-14607-JKO   Doc 20   Filed 05/17/19   Page 26 of 26
